UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 11-2067
                                          ___________

    B.H., A MINOR, BY AND THROUGH HER MOTHER; JENNIFER HAWK;
    K.M., A MINOR, BY AND THROUGH HER MOTHER; AMY MCDONALD-
                             MARTINEZ

                                                v.

                            EASTON AREA SCHOOL DISTRICT,

                                                               Appellant
                                          __________

PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
         FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
         GREENAWAY, Jr., VANASKIE, and GREENBERG1, Circuit Judges

                                            ORDER

       The Court, sua sponte, orders rehearing en banc in the above captioned case.

It is ordered that the Clerk of this Court list the case for rehearing en banc

at the convenience of the Court.

                                             By the Court,


                                             /s/ Theodore A. McKee
                                             Chief Circuit Judge

Date: August 16, 2012
       1
           Will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.


                                                1

                                                                 A True Copy :

                                                                                                    A True Copy :



                                                                                                           Marcia M . Waldron, Clerk




                                                                        Marcia M . Waldron, Clerk
TMM/smw/cc:   Mary Catherine Roper, Esq.
              Molly M. Tack-Hooper, Esq.
              Witold J. Walczak, Esq.
              Keely J. Espinar, Esq.
              John E. Freund, III, Esq.
              Wilson M. Brown, III, Esq.
              Kathryn E. Deal, Esq.
              Wayne Pollock, Esq.
              Terry L. Fromson, Esq.




                                   2